 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDAmerican Bosch Arma Corporation1andInternational Union ofOperating Engineers,Local 30, 30A and30B, AFL-CIO,2Peti-tionerandInternational Union of Electrical,Radio and MachineWorkers,AFL-CIO,Local460.3Case No. 2-RC-7645. January24, 1956DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before I. L. Broadwin, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.The Petitioner seeks to sever five stationary engineers 'from theproduction and maintenance unit of the Employer's Garden City,New York, plant. The Employer and the Intervenor contend thatthe unit sought is inappropriate.The Employer maintains that only the existing overall unit is ap-propriate.The Intervenor argues that the employees sought maynot be severed because they have been included for 3 years in theproduction and maintenance unit, because of integration of power-house and production functions, because of common supervision andconditions of employment, and finally because stationary engineersare not true craftsmen.Alternatively, the Intervenor contends thatthe stationary engineers belong in the same unit with the refrigerationengineers as their skills are substantially identical and because theirwork is functionally related.The stationary engineers comprise the plant's entire boilerroomcomplement.They are administratively part of the maintenance de-partment which includes pipefitters, maintenance electricians, andrefrigeration engineers.Like the,others in the maintenance depart-ment, their immediate supervisor is the maintenance foreman.Heenters the powerhouse infrequently but at least once a day in orderto "sign a book." The engineers work on 5 successive 8-hour shifts.'The Employer's name appears as amendedat the hearing.The AFL and CIO havingmerged since the hearing, we are amending the affiliationof the Unions accordingly.a Ibid.115 NLRB No. 36. AMERICAN BOSCH ARMA CORPORATION227The boilerroom is a separatearea,bricked off from ceiling to floor inthe northwest corner of a production building.Although there is adoor leading to the refrigeration engineers' area of work, the power-house is locked at all times and only the stationary engineers andtheir foreman are permitted, inside.There are 'lockers and showersin the'boilerroom as the stationary engineers may leave the room onlyfor afew minutes at a time during their tours of duty. The principalduty of stationary engineers is maintaining pressure 24 hours per dayin the high-pressure boiler.Also, they operate two low-pressureboilers and make emergency repairs. There is no interchange betweenthe stationary engineers and others, although, under terms of theIntervenor's agreement for the production unit, there have-been trans-fersor bumping into and out of the unit sought. Three of the fiveengineersare licensed and two of the three were asked if they werelicensed when they were hired.A management witness testified thata licenseis not required by the Employer.As the Board has frequently held, a powerhouseunit is a depart-mental group entitled to a self-determination election despite a bar-gaining history on a broader basis.4Although the Board has includedothercategories,such as refrigerationengineers, in powerhouse unitswhere such othercategoriesactually work in close' association with'stationaryengineers,' the fact that the stationaryengineers are admin-istratively part of the maintenance department and supervised by themaintenanceforeman is not in itself a sufficient basis for finding in-appropriate a powerhouse unit limited to stationary engineers.6Nordoes the fact that the skills of the refrigeration and the stationaryengineersare similar or identical militate against the severance of theunit found appropriate here.We have held that theAmerican Potashdecision does not preclude severance of a departmental unit merelybecause of the existence of similar skills outside the unit 7We findno merit in the Intervenor's suggestion that the Petitioner cannotclaim historical and traditional representation of stationary engineersunder theAmerican Potashdecision, because in other plants the Peti-tioner also represents refrigeration engineers and others.The factthat a union which historically represents a craft or departmentalgroup= also represents otherson occasiondoes not detract from itsright to a severance election underAmerican Potash.'We also, rejectthe contention of inappropriateness based upona claimas to theintegrated character of the operations.Such integration is typical of4General ElectricCompany,110 NLRB 744;Celotex Corporation,105 NLRB 815.5E. I, DuPontde Nemours and Company(Indiana OrdnanceWorks),112 NLRB 434.0 Sche7ing Corporation,107 NLRB 1540; cf.ChryslerCorporation,98 NLRB 1105,at 1108.7 Procterand Gamble Manufacturing Company,109 NLRB 315,AmericanPotash &Chemical Corporation,107 NLRB 14188Bisschofflit and 7ingrai,inq,114 NLRB 1340;RemingtonHand,109 NLRB 622, at 624 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe dependence of production operations on steam or electricity pro-duced in powerhouses involved in other cases in which we haverejected expressly such contentions and ordered severance elections.'Accordingly, in these circumstances and on the record as a whole, wefind that the stationary engineers constitute a distinct, homogeneous,and functionally coherent group of the sort which the Board has con-sistently held may, if it desires, constitute a separate appropriatebargaining unit 104.We find, therefore, ,that the following employees may constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act :All stationary engineers employed by the Employer in its boiler-room at its Garden City, New York, plant, but excluding all othersincluding refrigeration engineers and technicians, guards, and allsupervisors within the meaning of the Act.5.However, we shall make no final unit determination at this time,but shall be guided in part by the desires of these employees as ex-pressed in the election hereinafter directed. 'If a majority vote forthe Petitioner, they' will be taken to have indicated their desires'taconstitute a separate appropriate unit, and the Regional Director con-ducting the election directed herein is instructed to issue a certificationof representatives to the Petitioner for the unit described in paragraphnumbered 4, which the Board, under such circumstances finds to beappropriate for purposes of collective bargaining. In the event amajority do not vote for the Petitioner, these employees shall remainpart of the existing unit and the Regional Director will issue a cer-tification of results to such effect."[Text of Direction of Election omitted from publication.]9 E. I. DuPont de Nemours and Company,etc , op.cit.supra;General ElectricCompany(FttchburgWorks), 110 NLRB 744.10Natvar Corporation,109 NLRB1278 ;Westinghouse Electric Corporation,108 NLRB556; Schersng Corporation,opcitsupra; Celotex Corporation,op. cat.aupra; Inter-national HarvesterCompany, MilwaukeeWorks,85 NLRB 1175.11AinerlcanTobaccoCompany,Inc,115NLRB 218Dexdale Hosiery Mills 1andInternational Molders and FoundryWorkers Union of North America,AFL-CIO, Petitioner.CaseNo. 4-RC-2822. January 25, 1956DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before William Draper Lewis, Jr.,1The name ofthe Employerappears as amended at the hearing.115 NLRB No. 27.